Title: To Thomas Jefferson from Wakelin Welch, 17 September 1784
From: Welch, Wakelin
To: Jefferson, Thomas



London the 17 Sep. 1784

When I had the Honor of your Excellencys favour by Mr. Moore I immediately answerd it, by return of the post for Deal.
In your Obliging Letter, you Notice of having received one from me, since the Death of my Partners, inclosing your Account  but as it was packd away with your papers, it was not easily to be got at. Permit me therefore to trouble you with a Duplicate thereof which left a Ballance as due to me being Survivor £115. 18. 4 since which as this Debt was contracted by sending Goods just prior to the unhappy division, and the Commission we had thereon was not two Guineas we therefore have chargd Interest on the said Goods from the 17 Nov. 1775 one Year after they were shipd and till dischargd. I hope the proproeity of such a Charge will not, while unpaid, be thought unreasonable, and which to the 22 Ulto. the time we always Ballance our Books makes it £122: 5: 10.
Gen. Washington has just honored me with a Line dated at Mount Vernon in July last. Prior to the War we were much in advance for him, but to the honor and Goodness of such a Worthy Person, the first Opportunity he had, he has most faithfully and amply repaid me. It came very Opportune, as from having no Remittances from Virga: and by my paying large Sums for Bills drawn, I was realy much distressd.
Vessells are weekly going from hence to Virginia. I purpose troubleing Mr. Eppis in Mr. Wayles Affairs and if my poor Service here, can be anyways acceptable to your Excellency, I should esteem them as a Particular honour conferrd on Yr Excellencys Most Obedt & Most hum Servt,

Wake Welch

